Mobley, Justice.
This appeal is from an order dismissing an application for attachment for contempt for failure to pay attorney’s fees awarded in a divorce and alimony action between William Lawrence Austin and Doris Ann Austin. The application for attachment for contempt was brought in the name of Doris Ann Austin, for the use of Charles J. Driebe. The notice of appeal states that there was no transcript of evidence for inclusion on the appeal, “the parties having entered into a stipulation of fact as set out in the order of October 30, 1967, from which this appeal is taken.”
The order referred to in the notice of appeal recited that it was based on the stipulation of facts entered into by the attorneys for the parties, as follows: “That the attorney for Mrs. Doris Ann Austin, Charles J. Driebe, had not been paid the award of attorney’s fees in the amount of $300 made to him in the final decree of divorce on April 7, 1967, and that the said Charles J. Driebe has had no oral or written communication with or from the said Mrs. Doris Ann Austin since April 7, 1967.”
*150The stipulation on which the judgment of dismissal was rendered established the fact that the attorney for Mrs. Austin had not been paid the amount awarded as attorney’s fees, but it did not establish the fact that the amount awarded had not been paid to Mrs. Austin. It is an essential requirement in proving that a contempt of court has been committed in failing to pay alimony, to establish that the award of alimony has not been paid. Since the stipulation failed to provide this necessary proof, there was a failure to show that the defendant was guilty of contempt of court, and the trial judge did not err in dismissing the action.

Judgment affirmed.


All the Justices concur.